Citation Nr: 1339541	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  05-25 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to residuals of a shrapnel wound, right foot.

2.  Entitlement to service connection for a respiratory disorder, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to March 1990, from November 1990 to June 1991, and from March 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).  This case was remanded by the Board in November 2008 and June 2012 for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that the Veteran's currently diagnosed low back disorder is related to service or to a service-connected disability.

2.  The preponderance of the evidence of record is against a finding that the Veteran's currently diagnosed respiratory disorder is related to service or to a service-connected disability.

CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by active service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2013).

2.  A respiratory disorder was not incurred in or aggravated by active service, nor is it proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2004, December 2008, and June 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the December 2012 supplemental statement of the case (SSOC).  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained adequate examinations and/or medical opinions with respect to all aspects of both claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim was remanded by the Board in June 2012.  In accordance with the remand instructions, the Veteran was provided with an additional letter informing him of the information and evidence necessary to substantiate the claims, his VA medical records were associated with his Virtual VA claims file, he was provided with additional VA medical examinations, and his claims were readjudicated in a SSOC.  The Board notes that the July 2012 VA respiratory disorders examination report included information which the Board felt undermined the adequacy of the opinion provided.  However, the Board subsequently sought and obtained a medical advisory opinion from a pulmonologist to address the deficiencies in the July 2012 report.  The opinion received was thorough and answered the questions asked by the Board.  Accordingly, the Board finds that there has been substantial compliance with the Board's June 2012 remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

II.  Governing Law and Regulations

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

A qualifying chronic disability is that which results from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome), or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2002).  This statute also provides that signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include: (1) fatigue; (2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 U.S.C.A. § 1117 (West 2002).

For a disability to be presumed to have been incurred in service, the disability must have become manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  Furthermore, by history, physical examination, and laboratory tests the claimed disability cannot be attributed to any known clinical diagnosis or medical causation.  38 C.F.R. § 3.317.

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

III.  Analysis

A.  Low Back Disorder

The Veteran's service treatment records state that he was injured by a hand grenade in October 2003.  In an October 2003 post-deployment health assessment report, the Veteran reported that he was presently experiencing back pain

After separation from service, in a December 2004 VA joints examination report, the Veteran complained of experiencing back pain since the October 2003 grenade injury.  He reported that he had not previously received an evaluation for this condition and was unaware of any definite injury.  On physical examination, the Veteran had thoracolumbar spine ranges of motion at or exceeding normal in all areas except flexion, where his range of motion was restricted to 5 degrees less than normal.  See 38 C.F.R. § 4.71a, Plate V (2013).  There was no spasm, tenderness, pain on motion, or additional limitation of motion after repetitive motion.  On x-ray examination, the Veteran's lumbar spine was normal.  The impression was intermittent lumbago, with an unremarkable examination.

In a February 2005 VA outpatient medical report, the Veteran complained of back pain when he moved, related to activity.  On observation, there was pain in the lower back.  The assessment was back pain.

In a June 2005 VA outpatient medical report, the Veteran complained of experiencing chronic back pain, off and on, for 10 years.  On observation, there was minimal pain in the lower back.  The assessment was back pain.

A January 2006 VA x-ray examination report stated that, on views of the Veteran's lumbar spine, the impression was normal lumbar spine.

A March 2006 VA orthopedic examination report stated that, on physical examination, the Veteran had thoracolumbar spine ranges of motion at or exceeding normal in all areas except flexion, where his range of motion was restricted to 10 degrees less than normal, and extension, where his range of motion was restricted to 5 degrees less than normal.  See id.  There was no pain on motion.  The diagnosis was recurrent lumbago, asymptomatic at the time of the evaluation, with an unremarkable examination and normal x-rays.  The examiner opined that it was "not as likely" that the Veteran had a back condition which could be attributed to his October 2003 injury.  The basis for the opinion was that the Veteran was asymptomatic at the time of the evaluation, had an unremarkable examination, and a normal x-ray.

In a January 2009 VA Gulf War examination report, the Veteran reported that he began experiencing chronic low back pain approximately three months after the October 2003 grenade explosion.  On physical examination, the Veteran had thoracolumbar spine ranges of motion at or exceeding normal in all areas except flexion, where his range of motion was restricted to 10 degrees less than normal.  See id.  There was pain at the extremes of motion in all areas, and the Veteran's restricted range of motion on flexion was due to pain.  On x-ray examination of the Veteran's lumbar spine, the impression was degenerative disc disease and degenerative facet disease at the L5-S1 level.  The diagnosis was lumbar spine with degenerative disc disease.  The examiner opined that it was less likely than not that the Veteran's chronic low back condition was caused by military service.  The rationale given was that there was no chronicity of care with no visits for back pain until almost 18 months after the October 2003 injury.  The examiner also opined that the Veteran's lumbar spine degenerative changes were less likely than not aggravated by military service and were at least as likely as not a process of aging.

In a March 2011 VA outpatient medical report, the Veteran complained of chronic lower back pain related to a grenade blast.

In a July 2012 VA thoracolumbar spine examination report, the Veteran stated that he began experiencing low back pain in 2003 while deployed.  On physical examination, the Veteran had a full range of motion on all motions with no objective evidence of painful motion.  Following repetitive use testing, there was no additional limitation of range of motion, nor was there functional loss.  On diagnostic testing, the Veteran did have arthritis.  The diagnosis was degenerative disc disease of the lumbar spine without objective findings of radiculopathy.  The examiner stated that the degenerative changes of the lumbar spine were consistent with natural aging and were not incurred in or worsened beyond their natural progression by military service.  The examiner also opined that the Veteran's degenerative disc disease of the lumbar spine was less likely than not incurred in or caused by the Veteran's shrapnel wound of the right foot.  The rationale was that a low back disorder was not documented on the Veteran's March 2004 separation physical.  The examiner stated that degenerative joint disease can occur in any joint or spine without being secondary to any other degenerative joint disorder in the body.  The examiner also stated that medical literature did not support degenerative joint disease in one joint causing degenerative joint disease in a contralateral or ipsilateral joint.

The Board finds that the preponderance of the evidence of record is against a finding that the Veteran's currently diagnosed low back disorder is related to service or to a service-connected disability.  The Veteran's service treatment records are negative for any diagnosis of a low back disorder.  While the Veteran complained of back pain on his October 2003 post-deployment health assessment, no diagnosis of a low back disorder was rendered at that time.  In addition, the December 2004 VA joints examination report and the March 2006 VA orthopedic examination report both stated that the Veteran was normal and/or unremarkable on examination.  While lumbago was diagnosed on both of these occasions, lumbago is defined as pain in the lumbar region.  Dorland's Illustrated Medical Dictionary, 1069 (30th ed. 2003).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  As such, the December 2004 VA joints examination report and the March 2006 VA orthopedic examination report do not provide a diagnosis of a low back disorder for VA purposes.

While the medical evidence of record shows that the Veteran has a current diagnosis of a low back disorder for VA purposes, there is no evidence of record that such a low back disorder for VA purposes was diagnosed prior to January 2009, approximately five years after his separation from his last period of active service.  Combined with the medical evidence actively demonstrating that the Veteran did not have a low back disorder for VA purposes in December 2004 and March 2006, the preponderance of the medical evidence of record shows that the Veteran's currently diagnosed low back disorder arose several years after separation from service, not during active service.

In addition, the preponderance of the medical evidence of record demonstrates that the Veteran's currently diagnosed low back disorder is not related to service or to a service-connected disability.  The medical opinions of record which discuss the etiology of the Veteran's low back disorder unanimously state that it is not related to service or to his service-connected residuals of a shrapnel wound, right foot.  These opinions include the March 2006 VA orthopedic examination report, the January 2009 VA Gulf War examination report, and the July 2012 VA thoracolumbar spine examination report.  There is no medical evidence of record which refutes or otherwise contradicts these opinions.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the Veteran's statements are competent to demonstrate continuity of symptomatology of arthritis.  38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board also finds the Veteran's reports of experiencing continuous low back pain to be credible, as they are consistent with the in-service and post-service evidence of record.  However, the Board finds that the Veteran's reports of continuity of low back symptomatology do not establish a nexus between any currently diagnosed back disorder and service, as his statements are outweighed by the medical evidence of record.  Specifically, arthritis was not found on x-ray examination of the Veteran's spine in December 2004 and January 2006.  As such, the medical evidence actively demonstrates that the Veteran did not have low back arthritis for several years after his separation from service, despite his competent reports of continuity of low back pain.

With respect to any non-arthritic back disorders currently diagnosed, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the currently diagnosed low back disorder, as it is a medically complex disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Degenerative disc disease of the lumbar spine is a medically complex disease process that has multiple possible etiologies and requires specialized testing to diagnose.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of any current non-arthritic low back disorder is a complex medical etiological question involving internal and unseen system processes, some of which are not capable of observation by the Veteran.  Accordingly, the Veteran's lay statements are not competent evidence that any currently diagnosed low back disorder, other than arthritis, is related to any injury or symptoms he experienced in service.

As noted above, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the Board has also considered whether the Veteran has ever had a low back disorder which is related to an undiagnosed illness that occurred due to his service in the Persian Gulf.  However, the preponderance of the medical evidence of record does not show that the Veteran has ever had a diagnosis of a low back disorder which could not be attributed to any known clinical diagnosis.  The Veteran's low back disorder is currently clinically diagnosed as degenerative disc disease of the lumbar spine.  Thus, the existence of a diagnosis for the Veteran's low back disorder firmly rules out the possibility of it being a symptom of an undiagnosed illness.  38 C.F.R. § 3.317.  As noted above, the Veteran was previously noted to have lumbago, which is not considered to be a disability for VA purposes.  However, there is no medical evidence of record that states that his lumbago qualified as an undiagnosed illness or a chronic multi-symptom illness.  The simple existence of low back pain without an underlying diagnosis does not inherently demonstrate the existence of an undiagnosed illness for the purposes of 38 C.F.R. § 3.317.  There is no competent evidence of record that states that the Veteran's lumbago was a symptom of an undiagnosed illness.  Accordingly, the Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed low back disorder is related to service or to a service-connected disability.  Therefore, the Board finds that service connection for a low back disorder is not warranted.

In summary, the Board finds that the preponderance of the competent evidence weighs against the Veteran's claim for service connection for a low back disorder.  Therefore, the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Respiratory Disorder

In an October 2003 service post-deployment health assessment report, the Veteran reported that he was not presently experiencing difficulty breathing, nor had he experienced difficulty breathing during his deployment, however he did report experiencing a cough.

After separation from service, in a December 2004 VA respiratory disorders examination report, the Veteran reported that he got winded easier since returning from Iraq.  On physical and diagnostic examination, including x-rays and pulmonary function testing (PFT), no abnormalities were noted.  The diagnosis was normal pulmonary function and dyspnea of unexplained etiology.
A January 2009 private medical report stated that the Veteran had multiple abnormalities on respiratory testing, suggesting a mild airway obstruction with a bronchospastic component.  The report stated that some of the findings could be secondary to airway remodeling from chronic asthma or emphysema, but clinical correlation was required.

In a January 2009 VA Gulf War examination report, the Veteran reported that he had been exposed to gases and chemicals during military service.  He denied receiving treatment for respiratory symptoms but reported that he got short of breath climbing a flight of stairs or walking more than half a mile.  On physical examination, no lung abnormalities were noted.  On x-ray examination, there were mild chronic fibrocalcific changes in the lung parenchyma and hilar areas, but no evidence of active cardiopulmonary disease and a comparison with a 2004 study showed no significant interval change.  The impression was no acute cardiopulmonary disease or interval change.  On PFT, the Veteran was mildly bronchospastic with a good response to bronchodilators.  The diagnosis was subjective dyspnea.  The examiner stated that the Veteran had dyspnea secondary to an undiagnosed illness, mild chronic obstructive pulmonary disease (COPD), and/or asthma.  The examiner opined that the Veteran's

undiagnosed dyspnea is . . . less likely than not related to his six months active duty time especially since he had normal [PFT in December 2004] less than months [sic] after his return from Iraq.  His bronchospastic condition noted on [the January 2009 PFT] is at[ ]least as likely [as] not related to second hand smoke or other environmental agents found in South Mississippi.

A February 2012 VA medical opinion stated that the Veteran's claims file and other diagnostic tests had been reviewed.  Following a recitation of the relevant evidence of record, the examiner opined that the Veteran's dyspnea was caused by mild reactive airway disease which was untreated.  The examiner also stated that some findings noted on PFT were likely the result of a mild apical fibrosis that was seen on computed tomography (CT) results.  The examiner opined that these results suggested "prior infection with a fungal organism such as histoplasmosis or blastomycosis, both of which are endemic in the middle portion of this country as well as the Mississippi River Valley," though it was also noted that other granulomatous diseases, such as sarcoid, could cause similar findings.  The examiner then discussed a medical study which described a respiratory disorder found in 80 veterans who had served in Southwest Asia, and opined that the Veteran was not believed to have that respiratory disorder.  The examiner opined that "it is at least as likely as not that the disability is not related to the [V]eteran's military service but rather due to a combination of reactive airways disease and prior granulomatous disease."

A July 2012 VA respiratory conditions examination report stated that the Veteran did not have, and had never had, a diagnosed respiratory condition.  The report stated that the claims file had been reviewed and included physical and diagnostic testing.  The examiner opined that a pulmonary disorder was less likely than not incurred in or caused by PTSD.  The rationale was that (1) the preponderance of the medical literature did not support a causal relationship between PTSD and chronic or ongoing respiratory disease; (2) there were no objective findings of a chronic or ongoing respiratory condition, including normal diagnostic testing; (3) service treatment records did not document a chronic or ongoing respiratory condition; (4) a separation physical examination did not document a respiratory condition; and (5) current medical records did not support a chronic or ongoing condition.

A July 2013 VA medical opinion stated that the Veteran's claims file and other diagnostic tests had been reviewed.  Following a recitation of the relevant evidence of record, the examiner stated that the Veteran's lungs were clearly not normal at the time of the January 2009 testing, but the abnormality was very minor.  The examiner opined that it was less likely than not that the abnormality was caused by military service.  The examiner pointed out that internet articles submitted by the Veteran's representative only stated that PTSD had been "associated" with increased incidences of other medical problems, and did not state that PTSD caused or aggravated respiratory/lung disease.  The examiner also stated that there was no medical evidence that the Veteran had COPD and the examiner was unaware of any medical literature stating that PTSD caused or exacerbated bronchospasm.  The examiner agreed and disagreed with various aspects of the February 2012 and July 2012 medical opinions, and provided his own opinions that (1) CT results did not show any functional impairment; (2) the Veteran had "bronchospasm" instead of "reactive airway disease;" (3) the Veteran's nodular densities were granulomas from previous exposure to fungal spores; and (4) the Veteran did have a respiratory condition "since the PFTs clearly demonstrated bronchospasm."  The examiner also stated that dyspnea can be experienced "as a result of many different conditions which are not a result of lung impairment or abnormality. . . . if someone experiences dyspnea as a result of lung disease we can detect abnormal lung function on PFTs and arterial blood gases."  On this basis, the examiner opined that it was less likely than not that the Veteran's lung disease was caused by an unknown disease.

The Board finds that the preponderance of the evidence of record is against a finding that the Veteran's currently diagnosed respiratory disorder is related to service or to a service-connected disability.  The Veteran's service treatment records are negative for any diagnosis of a respiratory disorder.  While the Veteran complained of a cough on his October 2003 post-deployment health assessment, no diagnosis of a respiratory disorder was rendered at that time.

In addition, the December 2004 VA respiratory disorders examination report stated that the Veteran had no respiratory abnormalities on examination.  While the medical evidence of record shows that the Veteran has a current diagnosis of a respiratory disorder, there is no evidence of record that such a respiratory disorder was diagnosed prior to January 2009, approximately five years after his separation from his last period of active service.  Combined with the medical evidence actively demonstrating that the Veteran did not have a respiratory abnormalities in December 2004, the preponderance of the medical evidence of record shows that the Veteran's currently diagnosed respiratory disorder arose several years after separation from service, not during active service.

In addition, the preponderance of the medical evidence of record demonstrates that the Veteran's currently diagnosed respiratory disorder is not related to service or to a service-connected disability.  The medical opinions of record which discuss the etiology of the Veteran's respiratory disorder unanimously state that it is not related to service or to his service-connected PTSD.  These opinions include the January 2009 VA Gulf War examination report, February 2012 VA medical opinion, July 2012 VA respiratory conditions examination report, and July 2013 VA medical opinion.  There is no medical evidence of record which refutes or otherwise contradicts these opinions.

The Board notes that the Veteran's representative has submitted internet articles regarding increased incidents of various health problems, including respiratory disease, amongst people with PTSD.  However, generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between a disability and military service.  Libertine v. Brown, 9 Vet. App. 521 (1996).  In order to provide competent evidence, the information submitted by the appellant must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. 314 (1998).  The only medical evidence of record which discusses these internet articles in relation to the Veteran's specific case is the July 2013 VA medical opinion, which identified various issues with the phrasing of the studies and opined that the Veteran's respiratory disorder was not related to his PTSD.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson, 581 F.3d 1313.  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr, 21 Vet. App. at 307 (2007).  The Veteran is competent to report that he has experienced dyspnea at various points in time.  However, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his currently diagnosed respiratory disorder, as it is a medically complex disorder.  See Kahana, 24 Vet. App. at 437 (2011).  Bronchospasm, reactive airway disease, and granulomas are medically complex disease processes that have multiple possible etiologies and requires specialized testing to diagnose.  Woehlaert, 21 Vet. App. at 462 (2007).  The etiology of the Veteran's current respiratory disorder is a complex medical etiological question involving internal and unseen system processes, some of which are not capable of observation by the Veteran.  Accordingly, the Veteran's lay statements are not competent evidence that his currently diagnosed respiratory disorder is related to any injury or symptoms he experienced in service.

As noted above, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the Board has also considered whether the Veteran has ever had a respiratory disorder which is related to an undiagnosed illness that occurred due to his service in the Persian Gulf.  However, the preponderance of the medical evidence of record does not show that the Veteran has ever had a diagnosis of a respiratory disorder which could not be attributed to any known clinical diagnosis.  The medical evidence of record shows that various VA examiners have disagreed over what the Veteran's respiratory disorder is, or even whether he has a respiratory disorder.  However, both the February 2012 and July 2013 VA medical opinions provided diagnoses for the disorder, variously given as bronchospasm, reactive airway disease, and granulomas.  Regardless of which of these diagnoses are correct, they inherently remain diagnoses of identifiable disorders and not undiagnosed illnesses.  Thus, the existence of a diagnosis for the Veteran's respiratory disorder firmly rules out the possibility of it being a symptom of an undiagnosed illness.  38 C.F.R. § 3.317.  

The Board notes that the December 2004 VA respiratory disorders examination report, found that the Veteran had dyspnea of unexplained etiology, while the January 2009 VA Gulf War examination report stated that the Veteran had dyspnea secondary to an undiagnosed illness, mild chronic obstructive pulmonary disease (COPD), and/or asthma.  However, the subsequent VA medical opinion reports concluded that the Veteran did, in fact, have diagnoses.  These medical opinions were made following a complete review of the claims file, including the same diagnostic testing results generated in conjunction with the January 2009 VA Gulf War examination report.  As these medical opinions included thorough reviews of all relevant evidence of record and included detailed rationales for their findings, the Board finds that they warrant more probative weight when determining whether the Veteran has ever had a respiratory disorder which was a symptom of an undiagnosed illness.  Accordingly, the Board finds that the preponderance of the competent evidence of record is against a finding that the Veteran's currently diagnosed respiratory disorder is related to service or to a service-connected disability.  Therefore, the Board finds that service connection for a respiratory disorder is not warranted.

In summary, the Board finds that the preponderance of the competent evidence weighs against the Veteran's claim for service connection for a respiratory disorder.  Therefore, the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a low back disorder is denied.

Service connection for a respiratory disorder is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


